NUMBERS 13-05-660-CR AND 13-05-684-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



THE STATE OF TEXAS,		Appellant,


v.

ELIJAH HUFF,	Appellee.


On appeal from the 117th District Court
of Nueces County, Texas.


 
MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Yañez and Garza

Memorandum Opinion Per Curiam


	Appellant, THE STATE OF TEXAS, perfected appeals from orders entered by the
117th District Court of Nueces County, Texas,  in cause numbers 04-CR-1314-B(S1)
and 04-CR-0721-G.  Appellant has filed motions to dismiss the appeals.  In its
motions, appellant requests that these appeals be dismissed.
	The Court, having considered the documents on file and appellant's motions to
dismiss the appeals, is of the opinion that appellant's motions to dismiss the appeals
should be granted.  Appellant's motions to dismiss the appeals are granted, and the
appeals are hereby DISMISSED.
							PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and filed this
the 10th day of August, 2006.